Per Curiam.
Although the evidence does not require a finding that there was a breach of the condition of sound health at the date of the policy, reversible error is presented by the ruling of the trial judge excluding the testimony of the physician called by the defendant, who examined the assured during her last illness, as to her condition at the time of such examination, plaintiff’s counsel having previously, upon examination of another physician, disclosed the cause of the patient’s death. (Capron v. Douglass, 193 N. Y. 11.)
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Levy, Callahan and Untermyer, JJ.